T.C. Memo. 2012-21



                       UNITED STATES TAX COURT



 JOHN P. OWEN AND LAURA L. HASKELL OWEN, ET AL.,1 Petitioners v.
          COMMISSIONER OF INTERNAL REVENUE, Respondent



     Docket Nos.     930-07, 1384-07,    Filed January 19, 2012.
                   13303-07, 29011-08,
                   29090-08.



          R determined deficiencies in Ps’ income tax on the
     basis of his disallowance of the individual Ps’ assignment
     of income to their personal service corporation. R also
     determined that Ps were liable for sec. 6663, I.R.C., fraud
     penalties, or, in the alternative, sec. 6662(a) accuracy-
     related penalties.

          Held: Ps are liable for portions of the deficiencies
     and sec. 6662(a) accuracy-related penalties in accordance
     with this opinion.




     1
      Cases of the following petitioners are consolidated here-
with: J and L Owen, Inc., docket No. 1384-07; J & L Gems, Inc.,
docket No. 13303-07; John Owen and Laura L. Haskell Owen, docket
No. 29011-08; and J & L Owen, Inc., docket No. 29090-08.
                                - 2 -

     Cruz Saavedra and James E. Pratt, for petitioners.

     Shirley D. Chin and Scott W. Mentink, for respondent.



             MEMORANDUM FINDINGS OF FACT AND OPINION


     WHERRY, Judge:   Respondent determined the following

deficiencies and penalties with respect to the Federal income tax

of (1) John P. and Laura L. Haskell Owen (the Owens), (2) J & L

Owen, Inc. (J&L Owen), and (3) J & L Gems, Inc. (J&L Gems):2

                                                      Penalty
    Petitioners          Year       Deficiency       Sec. 6663
John P. and Laura
  L. Haskell Owen        2002       $1,499,732      $1,113,271.50
                         2003             657,118      492,838.50
                         2005             116,623        ---
                                                      Penalty
     Petitioner       TYE July 31   Deficiency      Sec. 6662(a)
J & L Owen, Inc.         2003           $160,791       $32,158
                         2005             49,729         ---
                                                       Penalty
     Petitioner       TYE July 31   Deficiency      Sec. 6662(a)
J & L Gems, Inc.         2003            $3,520         $704




     2
      All section references are to the Internal Revenue Code of
1986 (Code), as amended and in effect for the tax years at issue,
and all Rule references are to the Tax Court Rules of Practice
and Procedure. As an alternative to the sec. 6663 civil fraud
penalty in the event the Court decides it does not apply,
respondent determined a sec. 6662(a) accuracy-related penalty for
both the Owens’ 2002 and 2003 tax years.
                              - 3 -

     After concessions by petitioners and respondent,3 the issues

left for decision are:



     3
      Respondent concedes the sec. 6663 civil fraud penalties he
determined against the Owens for the 2002 and 2003 tax years but
not the sec. 6662(a) accuracy-related penalties for these 2 tax
years. Respondent concedes an adjustment to income of $27,074
for commissions and fees for Oxford Life proposed against the
Owens for their 2002 tax year. Respondent concedes that the
Owens reported $89,770 and $618,434 from Family First Advanced
Estate Planning (FFAEP), originally paid to J&L Owen, in their
taxable income in 2002, although respondent maintains that the
Owens improperly assigned these payments. The Owens concede that
they incorrectly reported $82,630 of interest income as capital
gain for their 2002 taxable year. The Owens concede that they
failed to include $1,500,000 of capital gain in income for their
2003 taxable year. The Owens concede that they failed to include
in income a State of California tax refund of $1,360 for their
2005 taxable year.

     Respondent and petitioners concede all material issues with
respect to J&L Owen consistent with the stipulation of settled
issues filed on May 17, 2010, incorporated herein. Petitioners
concede that J&L Owen is liable for a sec. 6662(a) accuracy-
related penalty for the tax year ending July 31, 2003, and that
J&L Gems is liable for a sec. 6662(a) accuracy-related penalty
for the tax year ending July 31, 2003, consistent with the
stipulation of settled issues. Respondent did not determine a
sec. 6662(a) penalty for J&L Owen’s tax year ending July 31,
2005; however, petitioners also conceded a penalty for that year,
and on brief respondent seems to assume that the sec. 6662(a)
penalty for the tax year ended July 31, 2003, is still at issue.
We accept petitioners’ concession for the tax year ending July
31, 2003, and note that there was no penalty to concede for the
tax year ended July 31, 2005.

     We note that respondent took protective alternative
positions in the notices of deficiency; however, after the issues
were defined for trial, respondent did not address many of the
protective positions at trial or on brief, and we deem them
conceded. See, e.g., Rule 151(e)(4) and (5); Bradley v.
Commissioner, 100 T.C. 367, 370 (1993); Rybak v. Commissioner, 91
T.C. 524, 566 n.19 (1988). We also note that consistent with the
findings in this opinion, the protective positions are no longer
necessary.
                              - 4 -

     (1) Whether the Owens failed to include $100,000 in income

from American Investor Life for the 2002 tax year;

     (2) whether the Owens overreported their income by $910,454

for the 2002 tax year;

     (3) whether the Owens failed to include $75,000 in income

from American Investor Life for the 2003 tax year;

     (4) whether the Owens failed to include a management

incentive bonus of $322,375.27 from Family First Insurance

Services in income for the 2003 tax year;

     (5) whether the Owens failed to include commission income of

$40,070.86 from Family First Insurance Services for the 2003 tax

year;

     (6) whether the Owens failed to include an employment

termination payment from Amerus of $350,000 in their income for

the 2005 tax year;

     (7) whether the Owens are entitled to defer $1,867,500 of

capital gain from the sale of their stock in Family First

Advanced Estate Planning (FFAEP) under section 1045(a); and

     (8) whether the Owens are liable for the section 6662(a)

accuracy-related penalties for the 2002 and 2003 tax years.
                                       - 5 -

                         Summary of Concessions4

                                           Notice of
               Taxable                    Deficiency     Respondent’s   Petitioners’
 Petitioners    Year        Category      Adjustment      Concessions    Concessions

John P.         2002     Oxford Life           $27,074     $27,074          ---
  and                      income
  Laura L.
  Haskell                FFAEP income           89,770      89,770          ---
  Owen
                         Family First          618,434     618,434          ---
                           payments

                         Interest               82,630       ---           $82,630
                           income

                2003     Capital gain      1,500,000         ---         1,500,000

                2005     Cal. tax                1,360       ---             1,360
                           refund

    Total                                  2,319,268       735,278       1,583,990

                                           Notice of
                TYE                       Deficiency     Respondent’s   Petitioners’
 Petitioner    July 31      Category      Adjustment      Concessions    Concessions

J & L           2003     Compensation      $190,000        $190,000         ---
  Owen,                    of officers
  Inc.
                         Taxes and              15,251       14,652          $599
                           licenses

                         Pension,              226,902      113,451       113,451
                           profit
                           sharing

                         Employee                5,418       ---            5,418
                           benefit

                         Other                  64,896        5,270        59,627
                           deductions

                         Interest                  115          115         ---
                           expense

                         Depreciation            2,474        2,474         ---
                           expense

                2005     Other                  22,007       ---           22,007
                           deductions

                         Pension                77,600       38,800        38,800

                         NOL deduction          24,715       ---           24,715

    Total                                   629,378         364,762       264,617




      4
      This summary does not include concessions of penalties.
All values have been rounded to the nearest whole dollar.
                                      - 6 -

                                          Notice of
               TYE                       Deficiency    Respondent’s    Petitioners’
 Petitioner   July 31      Category      Adjustment     Concessions     Concessions

J & L          2003     Other             $14,077         $2,004         $12,073
  Gems,                   deductions
  Inc.

                        Cost of goods         10,973       ---            10,973
                          sold

    Total                                     25,050       2,004          23,046



                            FINDINGS OF FACT

     Some of the facts have been stipulated, and the stipulated

facts and the accompanying exhibits are hereby incorporated by

reference into our findings.          At the time they filed their

respective Tax Court petitions, all individual petitioners

resided in California and all corporate petitioners maintained

their principal place of business in California.

John and Laura Owen’s Background

     John P. Owen (Mr. Owen) completed the 11th grade before he

entered the workforce.      His early sales experience included the

sale of chemicals, contractor’s tools, mobile homes, manufactured

housing, and cars.      In 1995 Mr. Owen entered the insurance

business, where he sold tax-deferred annuities, life insurance,

long-term care insurance, and whole life insurance.                   Mr. Owen had

a broker’s license to sell insurance products during all times

relevant to this litigation.

     Laura L. Haskell Owen (Ms. Owen) completed high school and

then went to school in the medical field but quit before
                                - 7 -

finishing.    She then went into the sales field for a prominent

food sales organization until she met Mr. Owen in 1989.

Organization of Personal Service Corporation

     In 1995 Mr. and Ms. Owen organized a wholly owned

corporation called J & L Owen, Inc. (J&L Owen).    Each year Mr.

Owen was elected president and Ms. Owen was elected secretary of

J&L Owen.    Mr. and Ms. Owen were the sole shareholders,

directors, and officers of J&L Owen.    During the relevant period

J&L Owen did not have any other employees and it operated out of

the Owens’ home.    The Owens occasionally used J&L Owen’s accounts

to pay personal expenses.5

     On their 2002 Form 1040, U.S. Individual Income Tax Return,

the Owens reported $910,454 in wages from Form W-2, Wage and Tax

Statement.    Specifically, Mr. Owen received a Form W-2 from J&L

Owen reporting wages of $643,408; Ms. Owen received a Form W-2

from J&L Owen reporting wages of $225,000 and a Form W-2 from

FFAEP reporting wages of $42,045.60.    During this period J&L Owen

was on a fiscal year and a tax year ending on July 31, 2002.    J&L

Owen reported as wage expense the $643,408 and $225,000 paid to



     5
      For example J&L Owen paid $6,993.19 in fees related to the
Owens’ personal boat. J&L Owen paid for the insurance on all of
the Owens’ six cars and two motorcycles. When asked whether she
ever used J&L Owen’s accounts to pay personal expenses, Ms. Owen
testified that “If I didn’t have another credit card or if I
didn’t have my checkbook, if I had theirs at hand, yes.” Ms.
Owen even used a J&L Owen check to pay her personal credit card
balance of $11,907.11.
                                - 8 -

Mr. and Ms. Owen, respectively, during its tax year ending July

31, 2002.

Formation of Family First Companies

     In 1997 Mr. Owen, along with his 50-percent partner, Nick

Michaels (Mr. Michaels), an experienced insurance salesperson and

former division manager for a different company, formed and then

founded Family First Insurance Services (FFIS) and FFAEP,

collectively the Family First Companies.    During the years at

issue FFIS was an insurance-related operation and FFAEP sold

prepaid legal service policies, including estate planning

services.6   At trial Mr. Owen explained that FFIS created and

offered financial products such as tax deferred annuities, long-

term care insurance, and whole life insurance to its client

consumers.    He also explained that, in the industry, independent

contractors generally sold the products and services offered by

the Family First Companies.

     The Family First Companies began with four individuals:      Mr.

and Ms. Owen, Mr. Michaels, and Christine Larson, a friend of Mr.

Michaels.    Within a few years the Family First Companies grew

rapidly to about 150 employees and around 350 independent sales

agents and achieved $20 million of gross receipts by December 31,

2001.


     6
      Mr. Owen described the prepaid legal plan “like the
insurance. * * * [Purchasers] would get a reduced fee in legal
cost by joining this prepaid legal membership.”
                               - 9 -

     During the years at issue Mr. Owen performed services as an

executive and as a sales representative and Ms. Owen was employed

as an executive for the Family First Companies.    It was Mr.

Owen’s understanding that he was entitled to be paid in two

capacities:   One as an officer of the Family First Companies,

compensated with wages reported on Form W-2, and the other as an

independent consultant who furnished services through his

personal service corporation, J&L Owen.    The compensation for

these services was reported on a Form 1099-MISC, Miscellaneous

Income, issued to Mr. Owen by J&L Owen.7

Sale of the Family First Companies

     On June 17, 2002, Mr. Owen and Mr. Michaels sold their 50-

percent ownership interests in the Family First Companies to

Amerus Annuity Group Co. (Amerus).     Once Mr. Owen had decided to

sell his stock in the Family First Companies, he began

contemplating how to minimize the tax impact of the transaction.

To that effect, Mr. Owen explored different methods of deferral

with his accountant Gregory Mogab (Mr. Mogab), who at that time

was a partner at White, Zuckerman, Warsavely, Luna and Wolf

(White Zuckerman).   Mr. Mogab had a bachelor’s degree in



     7
      Respondent conducted an employment tax audit of FFIS for
the tax year ending in 1998. On Apr. 29, 2002, by letter,
respondent informed FFIS: “Per Revenue Ruling 58-505, when a
corporate officer also sells insurance and there is no
interrelation in the two capacities the commissions should be
treated separately from the officer’s salary.”
                                  - 10 -

accounting and a master’s degree in taxation.          He was a certified

public accountant (C.P.A.) and had worked in the accounting and

tax field since 1985.     Mr. Owen never consulted an attorney or

anyone else on this tax matter but did receive assistance with

the stock sales transactions from the law firm Greenberg and

Bass, LLC.

       The stock purchase agreement was dated January 1, 2002, and

governed the terms of the sale.8         Mr. Owen’s 50-percent share of

the initial total purchase price of $7,500,000 plus interest of

$82,630 for the sale of the Family First Companies was

$3,832,630.21 paid in the form of a cashier’s check.           The Owens

allocated and reported their sale proceeds in the following

manner:

           Sale Price    Basis        Reported           Treatment
FFIS       $1,916,315    $7,500   $1,908,815      Capital gain (taxable)
FFAEP        1,916,315    7,500       1,908,815   Sec. 1045 rollover (not
                                                         taxable)
                                  1
  Total      3,832,630   15,000       3,817,630
       1
      The amount received on June 17, 2002, from the sale of the
stock was $3,832,630, minus $82,630 of interest incorrectly
included in the stock sale price, for a total of $3,750,000.
One-half of that, $1,875,000 minus a basis of $7,500, equaling
$1,867,500 should be allocated to FFAEP. We note that the
parties improperly subtracted the interest from the actual sale
price of $3,750,000 before allocating half of the gain to FFAEP
and consequently were using $1,826,185 as the claimed deferred
amount rather than $1,867,500.



       8
      At trial Mr. Owen explained that the agreement was dated
Jan. 1, 2002, in order to calculate bonuses and pay out amounts
with respect to subsequent years.
                              - 11 -

     In addition to the $7,500,000 initial purchase price, the

stock purchase agreement also included a “Payout Amount (as

defined in Schedule 2.2)”.   The “Payout Amount Schedule” provided

Mr. Owen and Mr. Michaels a combined additional purchase payment

of $3 million per year for 5 years from 2002 through 2006 if the

Family First Companies achieved 100 percent of the target

operating earnings.   Reduced payouts were provided for on a

graduated scale if at least 70 but less than 100 percent of

target earnings was achieved in any payout year.    In addition, if

100 percent of the payout earnings was achieved in all 5 payout

years, an additional $3 million payout bonus would be earned.

     Pursuant to schedule 2.2, on January 31, 2003, Amerus paid

the John & Laura Owen Family Trust $1,500,000 by wire transfer

directly into the trust’s account.9    In January 2003 Mr. Owen

called Mr. Mogab and informed him that the Family First Companies

had met the target operating earnings and that he would be

receiving an additional $1,500,000 for the sale of the Family

First Companies.   However, because Mr. Mogab did not yet have a

2003 tax return file for the Owens, he did not make a written

record of this fact for future use.

     At trial Mr. Mogab explained that by mistake the accounting

firm did not report the $1,500,000 capital gain on the Owens’



     9
      As discussed above, petitioners have conceded that this
payment should have been included as capital gain income for the
Owens’ 2003 taxable year.
                                - 12 -

personal tax return for 2003.    He explained that “A year and a

half later when we prepared the ‘03 return honestly it was not

recalled by me.   There was not a 1099 issued by the company.   If

there were a 1099 they would have given me the 1099 and I would

have had that document and it darn well would have been picked

up.”10

Mr. Owen’s Postsale Compensation

     Employment Agreement

     The stock purchase agreement governing the sale of the

Family First Companies expressly required Mr. Owen to enter into

an employment agreement.    Mr. Owen entered into the “EMPLOYMENT

AND NONCOMPETITION AGREEMENT” (employment agreement) with FFAEP

and FFIS.11   The employment agreement, dated June 17, 2002,

between Mr. Owen, as an employee, and FFAEP and FFIS, as




     10
      The banking records relating to the $1,500,000 deposit
were not presented at trial, and even after multiple requests by
respondent they were never produced during the audit. We also
note that $1,500,000, together with an additional $39,223, was
reported as additional paid-in capital on the J&L Gems tax return
for the year ending July 31, 2003, which was signed by Mr. Owen.
     11
      The first page of the employment agreement, recital “A”,
refers to Employee, Nicky A. Michaels; however, because the first
paragraph of this document states “THIS EMPLOYMENT AND
NONCOMPETITION AGREEMENT (‘Agreement’) is entered into as of the
17th day of June, 2002, between FAMILY FIRST INSURANCE SERVICES,
a California corporation, FAMILY FIRST ADVANCED ESTATE PLANNING,
a California corporation (collectively, the ‘Companies’) and JOHN
P. OWEN (‘Employee’)” and the document is signed by Mr. Owen, we
are satisfied that this document is the contract controlling Mr.
Owen’s employment relationship with the Family First Companies.
                                - 13 -

employers, governed the postsale terms of Mr. Owen’s employment

relationship with FFAEP and FFIS.

     The employment agreement included provisions for an annual

salary of $625,000.   It also included provisions pertaining to

the nature of the employment, listing the “Duties.   As the

President of Family First Insurance Services and Vice President

of Family First Advanced Estate Planning, Employee shall be

responsible for the normal and customary duties associated with

an executive level position.”

     Under the heading “Miscellaneous Provisions” the employment

agreement contained provision 10.(j):

     Assignment. The Companies may assign all of its [sic]
     rights, title, interest, and obligations in, to, and
     under this Agreement to any corporation or partnership
     currently controlling, controlled by or under common
     control with the Companies whether by equity ownership
     or otherwise. The Companies may not otherwise assign
     the rights or obligations under this Agreement without
     the written consent of the Employee. Employee may not
     assign any of his rights or obligations under this
     Agreement without the written consent of the Companies.

     The employment agreement in schedule B also contained

provisions for management incentive bonus (MIB) payments to Mr.

Owen as follows:

     1.   As bonus compensation for Employee’s services
     during the Initial Term of Employee’s Employment
     Agreement, Employee shall be entitled to a Management
     Incentive Bonus Amount based on the Companies’ combined
     attainment of earnings goals (“Target Operating
     Earnings”) during the Initial Term. The Management
     Incentive Bonus Amount for each Period, as defined in
     the target operating earnings schedule, during the
     Initial Term shall be a portion of the amount by which
                              - 14 -

     the Companies’ combined Earnings, as defined below, for
     such Period exceeds eighty percent (80%) of the Target
     Operating Earnings for that Period. The term
     “Operating Earnings” means combined earnings of the
     Companies before Total Officer Compensation payable
     under this Schedule B and taxes computed on a basis
     consistent with that historically used by the
     Companies. * * * “Total Officer Compensation” shall
     mean the total compensation of the Sellers, including,
     but not limited to, base salary, bonuses, consulting
     fees, commissions, or other compensation of any kind;
     provided, however, that commissions on life insurance
     and annuity products shall not be included in Total
     Officer Compensation. [Emphasis added.]

     In addition to the compensation discussed above, if the

Family First Companies reached 100 percent of the target

operating earnings, Mr. Owen was entitled to commissions of up to

$1 million per calendar year (i.e., 2002 to 2006) under the

employment agreement.

     Following the closing of the stock sale on June 18, 2002,

Tom Fogt (Mr. Fogt), chief financial officer for Amerus, emailed

Anthony Tosatto, the general manager of the Family First

Companies, requesting that he initiate a practice of forwarding

the financial documentation of the Family First Companies to Mr.

Fogt for review.   The financial reports show that the Family

First Companies paid J&L Owen for consulting services for the

year ending December 31, 2002.

     Before the stock sale, Amerus was aware that the Family

First Companies had paid Mr. Owen individually and J&L Owen for

his services as an officer and as an independent consultant,

respectively.   Amerus, informally but not in writing, acquiesced
                               - 15 -

to this compensation structure for the 2002 tax year by allowing

the Family First Companies to continue to pay Mr. Owen in that

manner even after the financial statements were reviewed by Mr.

Fogt.   In practice this was accomplished with an addendum, dated

December 27, 2002 (addendum), to the Employment and

Noncompetition agreements between the Family First Companies, Mr.

Owen and J&L Owen which was executed by Mr. Owen for the two

Family First corporations as “CEO” of FFIS and as “Vice

President” of FFAEP.

     The payment matter and the December 27, 2002, addendum

resulted in a dispute with Amerus as to whether Mr. Owen had

authority and was authorized to sign the addendum despite his

general authority as CEO and president of FFIS and as vice

president of FFAEP.    The final status and outcome of this dispute

was resolved in 2003 by informal actions of the parties.

     In April 2003 Amerus began enforcing the salary and

commission recipient payment terms of the employment agreement

retroactively to January 1, 2003, when Mr. Fogt called Anthony

Tosatto and instructed him that Mr. Owen was to be paid directly

as an employee with wages reported on Form W-2.   At that time,

J&L Owen was required to repay $133,269.22 of funds paid to it

earlier in the 2003 calendar year, and those funds were recast as

salary to Mr. Owen for the 2003 taxable year.
                              - 16 -

     Marketing Allowance Agreement

     On June 17, 2002, American Investors Life Insurance Co.

(AIL), Inc. (an Amerus company), entered into a marketing

allowance agreement with Mr. Owen that provided for the payment

of $250,000 for consulting services over 10 quarters.   The

pertinent section of the marketing allowance agreement is as

follows:

          This letter shall evidence the agreement by
     American Investors Life Insurance Company, Inc. (“AIL”)
     providing a marketing allowance to John Owen (“Owen”)
     and Nick Michaels (“Michaels”) for consulting services
     in the combined amount of $500,000 payable in the
     manner described herein.

          AIL desires to expand the annuity marketing,
     recruiting, and sales efforts of Owen and Michaels in
     their capacities as officers of Family First Services
     (“FFIS”). AIL agrees to pay Twenty-five Thousand
     Dollars ($25,000) each to Owen and Michaels
     individually for ten (10) consecutive calendar quarters
     beginning the first quarter, 2002 and ending the second
     quarter, 2004.

          Payment for the first two calendar quarters of
     2002 shall consist of payments of $50,000 each to Owen
     and Michaels individually by June 30, 2002.
     Thereafter, payments in the amount of $25,000 each
     shall by payable to Owen and Michaels within five (5)
     days of the first day of every calendar quarter through
     the second calendar quarter of 2004.

     Mr. Owen’s first payment under the marketing allowance

agreement, in the amount of $50,000, was made payable to the

order of “John P. Owen” and dated June 21, 2002.   Mr. Owen then

notified Amerus that he wanted future payments made payable to

his corporation, J&L Owen.   Afterwards, all checks issued in
                                - 17 -

connection with the marketing allowance agreement were made

payable to “J & L Owen, Inc.”

     Addendum to Employment Agreement

     As previously stated, on December 27, 2002, Mr. Owen signed

the addendum in his capacity as “CEO” and president of FFIS and

as “Vice President” of FFAEP.    The addendum stated that it was

“limited to an expansion of the method by which Owen and his

wholly-owned personal service corporation known as J and L Owen

Inc. * * * [was] to be compensated under the Employment and Non-

Competition Agreement.”   By email dated January 22, 2003, Mr.

Fogt acknowledged Mr. Owen’s request for the addendum.    He

indicated:   “Perhaps the employment agreements can be amended to

have the services to be provided by your respective personal

service companies.”   But he then went on to state that the

addendum “does not get the job done in my opinion.    I would

suggest your tax counsel contact the AmerUs [sic] Tax

Department.”

     Mr. Owen in his capacity as an officer of the Family First

companies is the only signatory on the addendum.    According to

Mr. Fogt, any changes to the employment agreement would have

required approval of the Amerus board of directors.    Mr. Fogt had

communicated this approval requirement to Mr. Owen sometime in

the third or fourth quarter of 2002.     Further, the bylaws of both

of the Family First Companies require board authorization in
                               - 18 -

determining officer compensation.    “The compensation of the

officers of the Corporation shall be fixed from time to time by

the Board of Directors.”    The Family First Companies and the

board of directors of Amerus never formally approved any of the

changes the addendum would have made to the employment agreement.

     Separation Agreement

     Effective December 31, 2004, the “CONFIDENTIAL SEPARATION

AGREEMENT AND GENERAL RELEASE” (separation agreement)

“[terminated]” Mr. Owen’s employment relationship with the Family

First Companies.   The separation agreement explained that “the

Companies [FFIS, FFAEP, Amerus, and AIL] and Employee desire to

mutually terminate Employee’s employment relationship with the

Companies and his business relationships with AmerUs and AIL, as

of December 31, 2004 (the ‘Separation Date’), except as provided

* * * [in the Consulting Agreement]”.12

     The separation agreement was signed my Mr. Owen as

“Employee” and by Mr. Fogt for FFIS and FFAP and included an

illegible signature by an “Executive VP” for Amerus and AIL.     The

separation agreement contained the following provision with

respect to “Cooperation and Consulting”:

     2.1 Consulting Agreement. In exchange for the
     severance compensation set forth in Section 3
     herein, Employee agrees to make himself available
     to the Companies during calendar year 2005 as an


     12
      The record does not explain or shed any further light on
the causes or motivations behind the separation agreement.
                              - 19 -

     executive consultant. Employee shall function in
     this capacity upon reasonable notice on an “as-
     needed” basis (as determined in the Companies’
     discretion) up to a maximum of twenty (20) hours
     per month * * * .

     Section 3 of the separation agreement provided $350,000 of

consideration.     It stated that “This payment shall be made by

providing Employee a check in said amount payable to J&L Owen

Inc.”     On March 7, 2005, Amerus paid $350,000 to the order of “J

& L Owen Inc”.     The payment was deposited in a J&L Owen corporate

account and was included in gross income reported on J&L Owen’s

corporate tax return for the tax year ended on July 31, 2005.

Section 1045 Rollover

        Tax Planning With Mr. Mogab

        As a part of his tax planning for the FFIS and FFAEP stock

sale Mr. Owen discussed various options suggested by Mr. Mogab.

The Owens elected to structure their transactions in a manner

they intended would defer recognition of the income received from

the sale of FFAEP under section 1045.     At trial Mr. Owen

explained that his understanding with regard to the requirements

of the section 1045 deferral was that he “needed to open up a

corporation within a 60-day period and run the business, put the

money into the corporation within a certain time frame and to

operate the business.”     The Owens did not engage Mr. Mogab to

provide a written opinion as to the section 1045 stock sale’s

treatment.
                               - 20 -

     J & L Gems, Inc.

     As part of the section 1045 deferral planning, the Owens

believed that stock in a retail jewelry business would qualify as

replacement stock for their Family First Companies stock for

income tax deferral.    On August 12, 2002, the Owens formed J&L

Gems for that purpose.    On August 14, 2002, the Owens deposited

$1,916,827.07 of the proceeds of the stock sale into a J&L Gems

financial account.

     After Mr. Owen decided to form J&L Gems, he met with two

individuals involved in the jewelry business, Michael Kazanjian

(Mr. Kazanjian) and Stephen Polacheck (Mr. Polacheck).    Mr.

Kazanjian is a wholesale jeweler, with inventory in excess of $5

million, who has been a family friend of the Owens’ for many

years.   Mr. Polacheck owns two retail jewelry stores and has been

engaged in the jewelry business for more than 50 years.    On one

occasion Mr. Polacheck selected about 20 pieces of jewelry that

he would display on consignment for Mr. Owen.

     During the meeting with Mr. Polacheck and Mr. Kazanjian, Mr.

Owen made his first purchase of sixteen pieces of jewelry for a

total cost of $147,026.20.    According to J&L Gems’ Cost of Sales

schedule for the fiscal year ending July 31, 2003, J&L Gems had

six sales transactions during the period from August of 2002 July

of 2003.   Of those six sales, one was to the Family First
                                - 21 -

Companies and two were to Mr. Owen’s business partner,

Mr. Michaels.

Tax Preparation, Assistance, and Advice

     At the time Mr. Owen incorporated J&L Owen he was using the

services of Robert Hall, an enrolled agent, in Glendale,

California.     Robert Hall prepared the Owens’ individual and

corporate returns before the Owens had employed the services of

White Zuckerman.

     The Owens also engaged the help of a bookkeeper, Sharon

Marshall (Ms. Marshall), for business and personal recordkeeping.

At trial Mr. Owen explained that Ms. Owen collected the receipts

(both personal and business together), organized and filed them,

and then handed the receipts over to Ms. Marshall for accounting

and entry into Quickbooks.     After Ms. Marshall recorded the

information, she gave it to the accountants for tax preparation.

     Once Mr. Owen realized that the stock sale of the Family

First Companies would come to fruition, he felt that “it was a

large transaction, and I thought we needed a little bit more

experience with those kind of things.     Robert really didn’t

handle acquisitions, and so that’s when we sought after a larger

firm.”   Mr. Owen inquired of C.P.A.s and enrolled agents and

found that White Zuckerman was “a very reputable firm.”     William

F. Wolf, a senior partner for White Zuckerman, explained that the

firm performed tax planning for individual and business clients,
                               - 22 -

prepared tax returns, made presentations before the IRS, and

testified as experts in litigation.     He also explained that White

Zuckerman’s particular tax niche was wealthy clients who required

sophisticated tax advice.

     Debby Britton (Ms. Britton) was the tax manager at White

Zuckerman for the Owens’ individual and corporate tax returns.

At trial she explained that during 2002 through 2005 White

Zuckerman would receive the books and records from the client or

their bookkeeper, review them, make any necessary tax

adjustments, and prepare the tax returns.    After a return was

prepared it would be submitted to a partner for review.    Ms.

Britton would make any changes requested by the partner, and the

partner would sign the return.   The return would then be mailed

to the client for review.   She also explained that if the return

was prepared during the years that White Zuckerman began

electronic filing, the return and an authorization form were

mailed to the client and the client would have to sign the

authorization form before White Zuckerman could file the return.

     Ms. Britton believed that White Zuckerman prepared Forms W-2

for J&L Owen.   She explained that she would look at the books and

records of J&L Owen and determine “what was appropriate for them

as employees of the company and based on the income that the

company was generating.”    The Forms W-2 for J&L Owen were used as
                               - 23 -

a tool to reduce the corporate taxes J&L Owen would have had to

pay.

       Mr. Owen explained that once he received his tax materials

from White Zuckerman he took the information seriously.    Ms. Owen

explained that she also looked at the returns for J&L Owen.      Both

Mr. and Ms. Owen signed their individual tax return for 2002.

However, after that, White Zuckerman switched to efiling, and the

Owens’ signatures do not appear on the later individual tax

returns.    The Owens were mailed their completed tax return and an

efile signature authorization form for the 2003 tax year.    They

returned the signed efile authorization on May 13, 2004.

Procedural Background

       Respondent issued notices of deficiency determining the

income tax deficiencies and penalties listed above.    Petitioners

filed timely petitions with this Court.

       On January 27, 2010, the Court granted petitioners’ motion

for leave to file amendment to petition in which

       Petitioners contend that if the Court were to sustain
       Respondent’s assignment of income adjustment, a
       substantial portion, if not all, of Petitioners’ Form
       1040 reported income * * * must be excluded as a
       duplication of the assigned income at issue since it
       merely passed through J & L Owen, Inc. before ultimate
       reporting by petitioners.

       In this motion the Owens also contended that in addition to

the capital gain from the stock sale of FFAEP, they were entitled

to defer capital gain from the stock sale of FFIS under section
                                - 24 -

1045.13   A 5-day trial was held starting on March 2, 2010, in Los

Angeles, California.

                                OPINION

I.   Burden of Proof

     The Commissioner’s determination of a deficiency is presumed

correct, and the taxpayer bears the burden of proving that the

determination is improper.     See Rule 142(a); Welch v. Helvering,

290 U.S. 111, 115 (1933).     However, pursuant to section

7491(a)(1), the burden of proof on a factual issue that affects

the taxpayer’s tax liability may be shifted to the Commissioner

where the “taxpayer introduces credible evidence with respect to

* * * such issue.”     The burden will shift only if the taxpayer

has, inter alia, complied with substantiation requirements

pursuant to the Code and “maintained all records required under

this title and has cooperated with reasonable requests by the

Secretary for witnesses, information, documents, meetings, and

interviews”.   Sec. 7491(a)(2).

     Petitioners did not argue that the burden should shift, and

they failed to cooperate with the reasonable requests of




     13
      As to the deferral of capital gain on the FFIS stock sale,
this position was abandoned at trial, was not raised in
petitioners’ opening brief, and was specifically abandoned in
their reply brief. Petitioners also abandoned the position that
they overreported income in the 2003 tax year, maintaining only
that if the Court finds that they had assigned income during 2002
then they will have overreported their personal income for 2002.
                                - 25 -

respondent.14   Accordingly, the burden of proof as to the tax

deficiencies remains with petitioners.     Respondent bears the

burden of production with respect to petitioners’ liability for

the section 6662(a) penalties.     Sec. 7491(c).

II. Assignment of Income

     Respondent’s main theory stems from disallowance of the

Owens’ assignment of income to their personal service

corporation, J&L Owen.     A fundamental principle of tax law is

that income is taxed to the person who earns it.     See Lucas v.

Earl, 281 U.S. 111, 114-115 (1930).

     “Attempts to subvert * * * [the fundamental principle
     that income is taxed to the person who earns it] by
     diverting income away from its true earner to another
     entity by means of contractual arrangements, however
     cleverly drafted, are not recognized as dispositive for
     Federal income tax purposes, regardless of whether such
     arrangements are otherwise valid under State law.
     * * *”

Residential Mgmt. Servs. Trust v. Commissioner, T.C. Memo. 2001-

297 (quoting Barmes v. Commissioner, T.C. Memo. 2001-155, affd.

89 AFTR 2d 2002-2249, 2002-1 USTC par. 50,312 (7th Cir. 2002).

Under the assignment of income doctrine, gross income from


     14
      Petitioners failed to cooperate with respondent on
multiple occasions. The examination of Mr. and Ms. Owen’s
returns began in June 2005. In November 2005 the examining agent
had to fly to California to examine the Owens’ tax records in the
office of their tax attorney, at which time no receipts were
provided to the agent. Following this meeting the examining
agent issued a formal information document request (IDR) for more
documentation. After petitioners failed to comply with the IDR,
the examining agent had to issue Mr. and Ms. Owen a formal
summons for documentation and testimony in August 2006.
                                 - 26 -

personal services must be included in the income of the person

who earned it.    Lucas v. Earl, supra at 114.   However, a more

refined inquiry requires a determination of who controls the

earning of the income.      Johnson v. Commissioner, 78 T.C. 882, 891

(1982), affd. without published opinion 734 F.2d 20 (9th Cir.

1984).    Under Johnson two requirements must be met before a

corporation, instead of the service provider, is considered the

controller of the earning of the income.     First, the service

provider must be an employee of the corporation who the

corporation has the right to control in some meaningful sense.

Second, there must be a contract or similar indicium between the

corporation and the entity using the employee’s services which

recognizes the corporation’s control of the employee service

provider.15   Id. at 891.

     Petitioners bear the burden of proving that J&L Owen

controlled the earning of the income in dispute.     See Welch v.


     15
      We note that this Court has also applied a similar
employee versus independent contractor analysis in answering the
question of whether the income was properly or improperly
assigned to a personal service corporation. See Leavell v.
Commissioner, 104 T.C. 140 (1995). Under this test “The primary
consideration for determining whether an individual is an
employee of one organization or another is which of the two has
the right to control the activities of the individual person
whose status is in issue.” Leavell v. Commissioner, supra at 150
(citing Sargent v. Commissioner, 93 T.C. 572 (1989), revd. 929
F.2d 1252 (8th Cir. 1991)). In its analysis the Court then
discussed the two requirements of the test laid out in Johnson v.
Commissioner, 78 T.C. 882, 891 (1982), affd. without published
opinion 734 F.2d 20 (9th Cir. 1984). Therefore, under either
method the result in these consolidated cases is the same.
                               - 27 -

Helvering, supra at 115.    Therefore, petitioners must present

evidence “from which it might be inferred that such entity

controlled petitioner’s performance of consulting services.”

Bagley v. Commissioner, 85 T.C. 663, 676 (1985), affd. 806 F.2d
169 (8th Cir. 1986).    We must “examine all the facts and

circumstances in order to determine the reality of who has

control over the manner and means by which the individual service

provider delivers services.”    Leavell v. Commissioner, 104 T.C.
140, 155 (1995).

       This question is important because an employee cannot serve

two masters.    If he is controlled by the entity receiving his

services, then he cannot be controlled by his personal service

corporation.    However, as petitioners correctly point out,

certain officers can “wear two hats” with regard to insurance

corporations.    An officer who sells insurance policies aside from

and independent of his duties as an officer where “The company

has no right to control or direct the individual in the selling

activities either as to result or as to details and means by

which that result is accomplished” is not an employee with

respect to his selling activities.      Rev. Rul. 58-505, 1958-2 C.B.

728.

       Therefore, we hold that for the activities where Mr. Owen

was engaged in selling independent of his position as an officer

of the Family First Companies, he was an independent contractor,
                              - 28 -

and consequently, J&L Owen meets the control requirement.   See,

for example, Leavell v. Commissioner, supra at 150:

     As an independent contractor, the individual service
     provider retains control over his activities. This
     control generally includes the right to grant an
     intermediate entity the right to control his services.
     Thus, individual persons who are independent
     contractors generally retain the right to choose to do
     business as a corporation.

     Our main inquiry with respect to many of the payments Mr.

Owen assigned to J&L Owen is, therefore, whether the payments

were made to Mr. Owen in his capacity as an officer of the Family

First Companies or in his capacity as an independent sales agent

working as an independent contractor for the Family First

Companies.

III. Whether the Owens Failed To Include $100,000 in Income From
     American Investor Life for the 2002 Tax Year

     Under the marketing allowance agreement, AIL paid $100,000

for Mr. Owen’s services during 2002.   The marketing allowance

agreement explains that the payment was for “consulting services”

but then explains that AIL’s desire was to “expand the annuity

marketing, recruiting, and sales efforts of Owen and Michaels in

their capacities as officers.”   (Emphasis added.)   This letter

was signed by John P. Owen, and there is no reference to J&L Owen

anywhere in the document.   At trial Mr. Owen explained that “This

is another agreement to be able to promote their products. * * *

It was just more money to pay us as consulting.”
                                - 29 -

     The first payment, of $50,000, was payable to the order of

“John P. Owen”.   Mr. Owen deposited the check into one of J&L

Owen’s accounts and notified Amerus that he wanted future

payments made payable to his corporation, J&L Owen.    Afterwards,

all checks issued in connection with the marketing allowance were

made payable to “J & L Owen, Inc.”

     Mr. Fogt had “nothing he could offer” as to why the first

check was made payable to John Owen and then the other checks

were changed to J&L Owen.16   The Owens did not include the

$100,000 marketing allowance on their 2002 income tax return.

     The marketing allowance was not structured as commission or

as a sales incentive bonus, and Mr. Owen did not need to perform

any sales or acts normally associated with commissions in order

to receive the money.   We find Mr. Owen’s testimony limited and

self-serving, and the testimony of Mr. Fogt sheds no light on the

purpose for these payments.   All we are left with is the written

agreement, which references both Mr. Owen’s services as a

consultant and as an officer.    We note that pursuant to section

3121(d)(1) an officer is a statutory employee for purposes of


     16
      Petitioners emphasize the importance of the fact that
Amerus acquiesced to Mr. Owen’s request as to the recipient of
the checks. We are not convinced that this created a contract
with J&L Owen or somehow converted Mr. Owen’s fiduciary duties as
an officer to his duties as an independent contractor. The
payments were made in this manner at the direction of Mr. Owen.
Payment of money due Mr. Owen to J&L Owen at the direction of Mr.
Owen in this context constitutes constructive payment to Mr.
Owen, thus this argument begs the question and is not persuasive.
                                - 30 -

chapter 21 of the Code.    As discussed above, petitioners had the

burden of proving that these payments were made to Mr. Owen in

his capacity as an independent contractor, and they have failed

to meet that burden.17    Therefore the Owens failed to include

$100,000 in income from AIL for the 2002 tax year, but we

conclude they should have.

IV.   Whether the Owens Overreported Their Income by $910,454 for
      the 2002 Tax Year

      In their amended petition, filed January 27, 2010, the Owens

argued that if the Court were to sustain respondent’s assignment

of income adjustment for 2002, they would have overreported their

personal income for 2002.    The Owens argue that because J&L Owen

paid them a salary of $868,408 and FFAEP paid $42,045 (rounded to

nearest dollar) which they included in their personal income, any

of the payments made to J&L Owen that the Owens subsequently must

include in their personal income would cause double counting of

the same money.




      17
      We find that the marketing allowance was paid to Mr. Owen
in his capacity as an officer. The agreement does not recognize
his personal service corporation even though AIL was aware of how
Mr. Owen structured his employment when he owned the Family First
Companies. The purpose of the marketing allowance was to
incentivize Mr. Owen and Mr. Michaels “in their capacities as
officers” payable “to each Owen and Michaels individually”.
(Emphasis added.) Finally, Mr. Owen signed the letter agreement
as an individual and made no reference that he was contracting on
behalf of J&L Owen, therefore failing to meet the second
requirement of the Johnson test discussed above. See Johnson v.
Commissioner, supra at 891.
                               - 31 -

     On their 2002 individual tax return the Owens reported

$910,454 in wages from Forms W-2 received from J&L Owen and

FFAEP.    In their opening brief, the Owens have asked the Court to

disregard the Forms W-2 they were issued by J&L Owen in 2002 on

the basis of Ms. Britton’s testimony that the amounts reported on

the Forms W-2 were not based on actual money paid to the Owens

but were reported in order to claim a deduction to completely

offset the income of J&L Owen so that it would not have to pay

corporate income tax.   Mr. Owen received a Form W-2 from J&L Owen

reporting wages of $643,408 and Ms. Owen received a Form W-2 from

J&L Owen reporting wages of $225,000.

     Although respondent continues to assert that the Owens

improperly assigned the original payments to J&L Owen in 2002, he

has conceded that the Owens already reported $89,770 and $618,434

in their personal income and is no longer claiming that it must

be re-included in the Owens’ personal income.   Therefore $160,205

remains of the Form W-2 amounts that could possibly be double

counted.18

     Generally, a taxpayer may conduct his business in whatever

form he chooses and “must accept the [resulting] tax

disadvantages.”    Higgins v. Smith, 308 U.S. 473, 477 (1940); see



     18
      $910,454 - ($89,770 + $618,434) = $202,250. Then we
subtracted the $42,045 reported on the Form W-2 issued to Ms.
Owen by FFAEP because the Owens do not dispute the accuracy of
the FFAEP Form W-2 and this money was never assigned to J&L Owen,
leaving $160,205.
                                  - 32 -

also Commissioner v. Natl. Alfalfa Dehydrating & Milling Co., 417
U.S. 134, 148 (1974).       The very testimony petitioners rely on to

assert that the amounts reported on the Forms W-2 should be

disregarded highlights the extensive tax planning revolving

around J&L Owen.       Petitioners chose to conduct their business

through J&L Owen, and they chose to allow White Zuckerman to zero

out the income of J&L Owen in order to avoid corporate income

tax.    J&L Owen’s corporate tax return for the fiscal year ending

July 31, 2002 (the year that J&L Owen deducted wages to Mr. and

Ms. Owen of $868,408), shows gross receipts of $1,325,147 and a

negative taxable income.19      It is obvious that Mr. and Ms. Owen

improperly used J&L Owen as their personal piggy bank, paying

personal bills with corporate checks and the corporate credit

card.       It is quite possible that the Forms W-2 reflected, as

income, personal expenses that the corporation could not deduct.

What little evidence exists does not show that the Owens have

been hoisted by their own petard.

       As discussed above, petitioners bear the burden of proving

that the amounts originally included on the Owens’ tax return

were improperly included, and the Owens have presented no


       19
      We do note that J&L Owen operated on a fiscal year and Mr.
and Ms. Owen reported their individual taxes on the calendar
year. Therefore it is possible that some of the income earned by
J&L Owen in its fiscal year was actually paid to the Owens in
2001. However because the Owens did not include their 2001 tax
return in evidence, this Court has no way of knowing how much of
the money the Family First Companies paid to J&L Owen was
included in income for the prior tax year.
                                 - 33 -

evidence that they did not receive this money.     Petitioners have

not met their burden, and therefore we find that the Owens did

not overreport their income by $910,454 for 2002.20

V.    Whether the Owens Failed To Include $75,000 in Income From
      American Investor Life for the 2003 Tax Year

      Under the marketing allowance agreement, American Investor

Life paid $75,000 to J&L Owen for Mr. Owen’s services during

2003.      Under the same analysis discussed supra part III of this

opinion, petitioners did not meet their burden of proof, and

therefore we find that the Owens failed to include $75,000 in

income from American Investor Life for the 2003 tax year.

VI.   Whether the Owens Failed To Include a Management Incentive
      Bonus of $322,375.27 From Family First Insurance Services in
      Income for the 2003 Tax Year

      As part of Mr. Owen’s employment agreement with the Family

First Companies he was entitled to an MIB “based on the

Companies’ combined attainment of earnings goals (“Target

Operating Earnings”) during the Initial Term.”     The MIB was to be


      20
           We note that

      “Arithmetic precision was originally and exclusively in
      * * * [petitioners’] hands, and [they] had a statutory
      duty to provide it...[H]aving defaulted in [their]
      duty, [they] cannot frustrate the Commissioner’s
      reasonable attempts by compelling investigation and
      recomputation under every means of income
      determination. Nor should [they] be overly chagrined
      at the Tax Court’s reluctance to credit every word of
      [their] negative wails.”

Page v. Commissioner, 58 F.3d 1342, 1348 n.6 (8th Cir. 1995)
(quoting Rowell v. Commissioner, 884 F.2d 1085, 1088 (8th Cir.
1989), affg. T.C. Memo. 1988-410), affg. T.C. Memo. 1993-398.
                               - 34 -

determined as a portion of the Family First Companies’ combined

earnings if the Family First Companies earned more than 80

percent of the “Target Operating Earnings.”   “Operating Earnings”

were computed before “Total Officer Compensation”, which included

“base salary, bonuses, consulting fees, commissions, or other

compensation of any kind; provided, however, that commissions on

life insurance and annuity products shall not be included in

Total Officer Compensation.”   For the 2003 tax year Mr. Owen

earned $322,375.27 under the MIB and did not include it in his

personal income, but rather he reported it as income to J&L Owen.

     Mr. Owen testified that the MIB was paid “beyond” his salary

and that it related to the sale of the products.   He claimed that

the MIB was for his consulting services.    Mr. Fogt testified that

the MIB was “part of the purchase price.”   He explained that the

purchase price was inclusive of the MIB in order to make the

price congruent with the possible earnings of the purchased

company and to spread the price out over a number of years.

     The Court notes that the MIB was included in the employment

agreement, while the purchase price, including the additional

payout amount, was defined in the stock purchase agreement.

Schedule 2.2, titled Calculation of payout amount, attached to

the stock purchase agreement, explicitly provides that “all

references to ‘Payout Amounts’ shall be deemed part of the

consideration paid by buyers to sellers for the payment of shares
                               - 35 -

purchased, and not connected in any way with compensation under

Seller’s Employment Agreements.”21   Therefore we infer that

because the MIB was included in the employment agreement and not

the payout amounts, it was not part of the purchase price.     We

now turn to whether the amount paid under the MIB was for Mr.

Owen’s compensation as an employee or as an independent

contractor.

     The Court concludes the MIB was paid to Mr. Owen in his

capacity as an employee of the Family First Companies.    First,

given the name of the bonus plan, the “Management Incentive

Bonus”, and the first line of the document which explains that

“as bonus compensation for Employee’s services”, the document

states that this payment is additional compensation for Mr.

Owen’s services as a manager or officer of the Family First

Companies.    The clause incorporating schedule B into the

employment agreement explicitly states that “The Companies shall

pay to Employee the bonus compensation described in, and subject

to the further terms and conditions of, Schedule B attached

hereto.” (Emphasis added.)    Further, this clause directly follows

the clause defining the salary that the Family First Companies

were required to pay Mr. Owen in his capacity as an employee.



     21
      We note that both the schedule 2.2, payout, and the
schedule B, MIB, reference the same target operating earnings but
find no issue with the fact that the purchasers wanted to tie
both the purchase price and officer compensation to one goal.
                               - 36 -

     Although Mr. Owen testified that the MIB was for consulting

fees, his testimony is self-serving and not supported by the

record.    See Page v. Commissioner, 58 F.3d 1342, 1346 (8th Cir.

1995), affg. T.C. Memo. 1993-398; Schneebalg v. Commissioner,

T.C. Memo. 1988-563.    Mr. Owen also explained that the MIB “was

supposed to be above my salary, that if we hit certain targets,

that I could get paid this additional money.”   This testimony

reflects Mr. Owen’s understanding that this was compensation

related to his salary and payable to him as an employee if, under

his management, the Family First Companies reached certain

targets.

     Because Mr. Owen was paid the MIB in his role as an employee

of the Family First Companies and not as an independent

contractor, the assignment of the MIB payment to J&L Owen fails

the first prong of the Johnson control test described above, and

therefore the Owens cannot assign this income to J&L Owen.   See

Johnson v. Commissioner, 78 T.C. 882 (1982).    The Owens must

include in income the MIB of $322,375.27 from Family First

Insurance Services for the 2003 tax year.

VII. Whether the Owens Failed To Include Commission Income of
     $40,070.86 From Family First Insurance Services for the 2003
     Tax Year

     As part of Mr. Owen’s employment agreement with the Family

First Companies he was entitled to “solicit and earn commissions

for the sale of life and annuity insurance products.”   Mr. Owen
                               - 37 -

explained at trial that he would also receive a portion of the

commissions that the subagents earned.     He stated:   “My company,

J&L Owen, Inc., had that agreement that anything they would sell

my company could make a portion of.     J&L Owen would make a piece

of every commission.”   Mr. Owen also testified that in 2002 he

“[believed]” he personally sold insurance policies, stating that

“I did a lot of things, and I did sell.     So I could have in 2002

and 2003 sold policies.”    By check, FFIS paid J&L Owen $40,070.86

on January 31, 2003, and the memo line stated that the check was

for “2002 Commissions”.    At trial Mr. Tosatto, the general

manager of the Family First Companies, testified that this amount

was “commissions on personal business I believe that John had

sold in 2002”.

     Although it is unclear from the record whether this payment

was made to Mr. Owen for personally selling insurance policies or

was a percentage of his subagents’ commissions, it is clear that

this payment was made to J&L Owen as commission for Mr. Owen’s

role as an independent contractor.      As an independent contractor

who furnished services through J&L Owen, Mr. Owen was entitled to

assign control of his income to his personal service corporation,

J&L Owen.    See Leavell v. Commissioner, 104 T.C. 140 (1995).

Whether Mr. Owen actually assigned that control to J&L Owen is

not clear.    The record is sparse as to Mr. Owen’s relationship

with J&L Owen.    As we have previously observed, the Owens used
                               - 38 -

J&L Owen to pay personal expenses, and the Forms W-2 that J&L

Owen issued to Mr. and Ms. Owen did not actually represent the

amounts of money paid to the Owens.     Consequently it is unclear

whether the $40,070.86 commission payment made to J&L Owen passes

the first requirement of the Johnson control test discussed

above.   See Leavell v. Commissioner, supra; Johnson v.

Commissioner, supra.

     Assuming arguendo that the commission payment met the first

test under Johnson, it fails the second requirement.     Under the

second requirement of Johnson there must be a contract or similar

indicium between the personal service corporation and the entity

using the services which recognizes the personal service

corporation’s control of the employee service provider.     Johnson

v. Commissioner, supra.

     First, we note that the employment agreement was made

between Mr. Owen and the Family First Companies and does not

reference J&L Owen.    The addendum to the employment agreement,

which attempted to change Mr. Owen’s pay structure to include

payments to J&L Owen, was never adopted by the board of directors

of Amerus and in its view could not formally function to change

the terms of the employment agreement.

     Petitioners point out that “the lack of a written contract

between the individual and his professional corporation is not

fatal to the assertion that the professional corporation had the
                              - 39 -

right to control that individual.”     See Idaho Ambucare Ctr., Inc.

v. United States, 57 F.3d 752, 755 (9th Cir. 1995) (citing Pflug

v. Commissioner, T.C. Memo. 1989-615).    However, the second prong

of the Johnson test does not require that the individual and his

professional service corporation have a written contract between

them.   Rather this prong contemplates that the personal service

corporation and the entity hiring the independent contractor

through the personal service corporation have a contract or

similar indicium of the personal service corporation’s right to

control the individual.   Johnson v. Commissioner, supra at 891.

Even if this second requirement of Johnson could be met with

evidence of a contract between the individual and the personal

service corporation, as Idaho Ambucare Ctr., Inc. v. United

States, supra at 755, seems to suggest, there is no mention

anywhere in the record that such a contract existed between Mr.

Owen and J&L Owen.

     Because the assignment of the commission income of

$40,070.86 to J&L Owen fails the second prong of the Johnson

control test described above, the Owens cannot assign this income

to J&L Owen.   See Johnson v. Commissioner, supra at 891.    The

Owens must include the commission income of $40,070.86 from

Family First Insurance Services for their 2003 tax year.
                              - 40 -

VIII. Whether the Owens Failed To Include an Employment
      Termination Payment From Amerus of $350,000 in Income for
      the 2005 Tax Year

     On December 31, 2004, Mr. Owen’s employment relationship

with the Family First Companies was terminated under the

separation agreement.   The separation agreement provided for Mr.

Owen’s continued consulting services in exchange for $350,000

“payable to J&L Owen Inc.”   The separation agreement is very

explicit in stating that the $350,000 separation payment was “In

exchange” for Mr. Owen’s agreeing to “make himself available to

the Companies during calendar year 2005 as an executive

consultant”.   (Emphasis added.)   This payment was made to J&L

Owen as a consulting fee for Mr. Owen’s future role as an

independent contractor advising the Family First Companies.     It

is much clearer that Mr. Owen assigned control of this income to

J&L Owen.   Therefore the $350,000 separation payment made to J&L

Owen passes the first requirement of the Johnson control test

discussed above.

     Because the separation payment meets the first requirement

under Johnson we must examine the assignment of the separation

payment under the second requirement.    We have found that Amerus

was aware of Mr. Owen’s “two-hats” compensation scheme and

acquiesced to it.   Further, the separation agreement specifically

references J&L Owen and specifies that the consideration will be

“payable to J&L Owen Inc.”   There was both a significant indicium
                                  - 41 -

and a contract between J&L Owen and Amerus which, as to these

services, recognized J&L Owen’s control over Mr. Owen.

Therefore, we find that Mr. Owen’s income with respect to the

separation payment of $350,000 was properly received by J&L Owen

and the Owens are not required to include this payment in their

personal income for 2005.

IX.   Whether the Owens Are Entitled To Defer $1,867,50022 of
      Capital Gain From the Sale of Their Stock in FFAEP

      Under section 1045, a taxpayer, other than a corporation,

may defer recognition of gain on the sale of qualified small

business stock held by the taxpayer for more than 6 months.      If a

taxpayer elects the application of section 1045 within the

specified 60-day section 1045(a)(1) timeframe, gain from the sale

shall be recognized only to the extent that the amount realized

exceeds:      “(1) The cost of any qualified small business stock

purchased by the taxpayer during the 60-day period beginning on

the date of such sale, reduced by (2) any portion of such cost

previously taken into account under this section.”      Sec. 1045(a).

Section 1045(b)(1) provides that the term “qualified small

business stock” has the same meaning as in section 1202(c).

      Section 1202(c)(2) contains an active business requirement,

as defined in section 1202(e), for qualified small business

stock.      Section 1202(e)(1)(A) requires that during the relevant

period “at least 80 percent (by value) of the assets of such


      22
           See supra p. 10, table note 1.
                               - 42 -

corporation are used by such corporation in the active conduct of

1 or more qualified trades or businesses”.   Section 1202(e)(3)(A)

defines a “qualified trade or business” as any trade or business

other than

          (A) any trade or business involving the
     performance of services in the fields of health, law,
     engineering, architecture, accounting, actuarial
     science, performing arts, consulting, athletics,
     financial services, brokerage services, or any trade or
     business where the principal asset of such trade or
     business is the reputation or skill of 1 or more of its
     employees,

Section 1202(e)(6) provides an exception to the 80 percent

requirement of section 1202(e)(1), explaining that for the

purposes of section 1202(e)(1)(A) any assets which

          (A) are held as part of the reasonably required
     working capital needs of a qualified trade or business
     of the corporation

            *      *     *      *       *     *       *

     shall be treated as used in the active conduct of a
     qualified trade or business. For periods after the
     corporation has been in existence for at least 2 years,
     in no event may more than 50 percent of the assets of
     the corporation qualify as used in the active conduct
     of a qualified trade or business by reason of this
     paragraph.

     We agree with petitioners that FFAEP was a qualified small

business under section 1045 and the Owens timely made an

election.    Although respondent argues that FFAEP is not qualified

because one of the principal assets is the skill of Mr. Owen, the

Court disagrees.    While we have no doubt that the success of the

Family First Companies is properly attributable to Mr. Owen and
                              - 43 -

Mr. Michaels, the principal asset of the companies was the

training and organizational structure; after all, it was the

independent contractors, including Mr. Owen and Mr. Michaels in

their commission sales hats, who sold the policies that earned

the premiums, not Mr. Owen in his personal capacity.

     Rev. Proc. 98-48, 1998-2 C.B. 367, requires that the section

1045 election be made by the due date for the filing of the

income tax return for the taxable year in which the qualified

small business stock was sold, and the Owens made the election on

their 2002 individual income tax return.     We agree the Owens met

the 60-day requirement of section 1045(a)(1) when they signed the

stock purchase agreement on June 17, 2002, and then deposited

$1,916,827.07 into a J&L Gems corporate account on August 14,

2002.

     However, the Owens do not qualify for the section 1045

nonrecognition because J&L Gems never met the active business

requirement of section 1202(c)(2).     As stated above, section

1202(e)(1)(A) requires that at least 80 percent of the assets of

the new corporation be used in an active trade or business.

During the first 6 months J&L Gems purchased 16 pieces of jewelry

for a total cost of $147,026.20.   This is a mere 8 percent of the

$1,916,827.07 deposited into J&L Gems’ account from the sale of

FFAEP.   According to J&L Gems’ cost of sales schedule for the

fiscal year ending July 31, 2003, J&L Gems had six sales
                               - 44 -

transactions during the period from August 2002 to July 2003,

with gross receipts of $12,069.   Of those six sales, one was to

the Family First Companies and two were to Mr. Owen’s business

partner, Mr. Michaels.

     At trial Mr. Owen attempted to justify his lack of inventory

by explaining that he did not believe it was prudent to purchase

more inventory without first learning the business.   However, it

is clear from the record that Mr. Owen simply did not follow the

advice of his accountant and appears to have been unaware of or

misunderstood the 80 percent active business requirement.   Mr.

Owen testified that

     My view of active business is just that. I went out
     and I purchased. I took the stock of this company and
     put it into the stock of this other company. I put the
     money from the sale of the company within the 60-day
     period he told me to put it in, and I started buying up
     gems. So in my opinion, I thought I was doing
     everything correctly.

     It is apparent that J&L Gems was never an active business

within the meaning of section 1202(e).   We note that as of August

1, 2004 (about 2 years after the initial deposit), J&L Gems had

16 pieces of jewelry.    Although Mr. Owen explained at trial that

his goal was to develop the business and indicated that it took

time for a jewelry business to become established, 2 years after

the money was injected, J&L Gems was still not using it.

     Petitioners contend that extensive cash on hand is an asset

in active use in a trade or business.    We recognize that section
                                - 45 -

1202(e)(6) apparently contemplates that even after 2 years up to

50 percent of a corporation’s assets might in some circumstances

be held as part of the reasonably required working capital needs

of the business.   But we leave for another day what amount of

cash on hand can be considered actively used in a trade or

business under section 1045 that has been in existence for less

than 2 years.   We hold that under the surrounding facts here the

fact that 92 percent of J&L Gems’ assets were held in cash causes

it to fail the active business requirement.23   Because J&L Gems

did not meet the active business requirement during the requisite

period under section 1202, the sale proceeds of FFAEP do not

qualify for deferral under section 1045.

X. Accuracy-Related Penalty

      Under section 7491(c), respondent bears the burden of

production with respect to petitioners’ liability for the section

6662(a) penalties.   This means that respondent “must come forward

with sufficient evidence indicating that it is appropriate to

impose the relevant penalty.”    See Higbee v. Commissioner, 116
T.C. 438, 446 (2001).   Respondent has met the section 7491(c)

burden of production with respect to the accuracy-related

penalty.




     23
      The balance of the assets were held in the form of
wholesale jewelry consisting of precious metals and precious
stones, a form of liquidity favored by some over currency.
                                - 46 -

     Subsection (a) of section 6662 imposes an accuracy-related

penalty of 20 percent of any underpayment that is attributable to

causes specified in subsection (b).       Respondent determined that

one or both of two causes justify the imposition of the penalty

for each year:   A substantial understatement of income tax and

negligence.    See sec. 6662(b)(1) and (2).

     There is a “substantial understatement” of income tax for

any tax year where in the case of an individual the amount of the

understatement exceeds the greater of (1) 10 percent of the tax

required to be shown on the return for the tax year or (2)

$5,000.   Sec. 6662(d)(1)(A).   In the case of corporations (other

than S corporations or personal holding companies) the amount of

the understatement exceeds the greater of (1) 10 percent of the

tax required to be shown on the return for the tax year or (2)

$10 million.    Sec. 6662(d)(1)(B).

     Section 6662(a) also imposes a penalty for negligence or

disregard of rules or regulations.       Under this section

“negligence includes any failure to make a reasonable attempt to

comply with the provisions of this title”.       Sec. 6662(c).   Under

caselaw, “‘Negligence is a lack of due care or the failure to do

what a reasonable and ordinarily prudent person would do under

the circumstances.’”    Freytag v. Commissioner, 89 T.C. 849, 887

(1987) (quoting Marcello v. Commissioner, 380 F.2d 499, 506 (5th

Cir. 1967), affg. on this issue 43 T.C. 168 (1964) and T.C. Memo.
                               - 47 -

1964-299), affd. 904 F.2d 1011 (5th Cir. 1990), affd. 501 U.S.
868 (1991).

     There is an exception to the section 6662(a) penalty when a

taxpayer can demonstrate (1) reasonable cause for the

underpayment and (2) that the taxpayer acted in good faith with

respect to the underpayment.   Sec. 6664(c)(1).   Regulations

promulgated under section 6664(c) further provide that the

determination of reasonable cause and good faith “is made on a

case-by-case basis, taking into account all pertinent facts and

circumstances.”   Sec. 1.6664-4(b)(1), Income Tax Regs.

     Reliance on the advice of a tax professional may, but does

not necessarily, establish reasonable cause and good faith for

the purpose of avoiding a section 6662(a) penalty.    See United

States v. Boyle, 469 U.S. 241, 251 (1985) (“Reliance by a lay

person on a lawyer [or an accountant] is of course common; but

that reliance cannot function as a substitute for compliance with

an unambiguous statute.”).   Such reliance does not serve as an

“absolute defense”; it is merely a “factor to be considered.”

Freytag v. Commissioner, supra at 888.

     The caselaw sets forth the following three requirements in

order for a taxpayer to use reliance on a tax professional to

avoid liability for a section 6662(a) penalty:    “(1) The adviser

was a competent professional who had sufficient expertise to

justify reliance, (2) the taxpayer provided necessary and
                             - 48 -

accurate information to the adviser, and (3) the taxpayer

actually relied in good faith on the adviser’s judgment.”    See

Neonatology Associates, P.A. v. Commissioner, 115 T.C. 43, 99

(2000), affd. 299 F.3d 221 (3d Cir. 2002); see also, e.g.,

Charlotte’s Office Boutique, Inc. v. Commissioner, 425 F.3d 1203,

1212 & n.8 (9th Cir. 2005) (quoting with approval the above

three-prong test), affg. 121 T.C. 89 (2003).

     A fortiori, unconditional reliance on a preparer or adviser

does not always, by itself, constitute reasonable reliance; the

taxpayer must also exercise “Diligence and prudence”.   Marine v.

Commissioner, 92 T.C. 958, 992-993 (1989), affd. without

published opinion 921 F.2d 280 (9th Cir. 1991).   “The general

rule is that the duty of filing accurate returns cannot be

avoided by placing responsibility on an agent.”   Pritchett v.

Commissioner, 63 T.C. 149, 174 (1974).   Taxpayers have a duty to

read their returns to ensure that all income items are included

and all claimed deductions are justified.   Reliance on a preparer

with complete information regarding a taxpayer’s business

activities does not constitute reasonable cause if the taxpayer’s

cursory review of the return should have revealed errors.     Metra

Chem Corp. v. Commissioner, 88 T.C. 654, 662-663 (1987).     “Even

if all data is furnished to the preparer, the taxpayer still has

a duty to read the return and make sure all income items are
                                 - 49 -

included.”      Magill v. Commissioner, 70 T.C. 465, 479-480 (1978),

affd. 651 F.2d 1233 (6th Cir. 1981).

      Because deciding whether exceptions to the section 6662(a)

accuracy-related penalty apply is a fact-specific inquiry, we

discuss certain underpayments of tax either conceded by the Owens

or determined in accordance with this opinion, individually

below.      See, e.g., Kaufman v. Commissioner, 136 T.C. 294 (2011)

(breaking up the discussion of the penalty as it pertains to each

issue); sec. 1.6664-3, Income Tax Regs. (rules and examples for

determining the total amount of penalties imposed when penalties

apply to different adjustments).

      A.      $100,000 Marketing Allowance in 2002

      As discussed above we found that the Owens failed to include

$100,000 in income from American Investor Life for the 2002 tax

year.      Taking into account all the facts and circumstances

surrounding this payment, we find the Owens’ belief that this

payment was made to Mr. Owen in his capacity as an independent

contractor to be unreasonable.      The marketing allowance was not

structured as an incentive bonus, and Mr. Owen did not need to

perform any sales or acts associated with commissions to receive

it.   It is therefore not reasonable that the Owens believed that

this payment was compensation to Mr. Owen in his role as an

independent contractor.      Even if they relied on the past letter

from the Internal Revenue Service (IRS) and its references to
                                - 50 -

Rev. Rul. 58-505, supra, it was still unreasonable because Mr.

Owen was not required to perform services associated with sales

or commissions.    Accordingly, the Owens are liable for the

section 6662(a) accuracy-related penalty with respect to the

underpayment resulting from the $100,000 marketing allowance.

     B.   $1,867,500 Capital Gain in 2002

     Because we found that J&L Gems did not meet the active

business requirement during the requisite period under section

1202, the sale proceeds of FFAEP do not qualify for deferral

under section 1045 and the Owens must include the proceeds in

income for 2002.    The Owens argue that they are not liable for

the accuracy-related penalty because they acted with reasonable

cause and in good faith in relying on their accountant to

structure and report this transaction.

     In order for the Owens to use reliance on a tax professional

to avoid liability for a section 6662(a) penalty they must show

that the adviser was a competent professional, that they provided

necessary and accurate information, and that they actually relied

on their adviser’s judgment.    See Neonatology Associates, P.A. v.

Commissioner, supra at 99.     We agree with the Owens that they

chose their accounting firm, White Zuckerman, carefully and that

their adviser was a competent professional.    We also agree that,

with respect to the section 1045 rollover, the Owens provided the
                              - 51 -

necessary and accurate information to Mr. Mogab to accomplish tax

planning.

     However, we do not find that the Owens actually relied on

their adviser’s judgment.   Mr. Owen testified that he believed

that in order to meet the requirements of section 1045 he “needed

to open up a corporation within a 60-day period and run the

business, put the money into the corporation within a certain

time frame and to operate the business.”   Mr. Owen then explained

that it was not until the return was audited that he became aware

that there was an 80-percent active business requirement under

the section 1045 requirements.

     The testimony of Mr. Mogab conflicts with Mr. Owen’s

testimony in that he stated that he advised Mr. Owen that “a

certain percentage of the invested dollars had to be employed in

the company. * * * And that was 80 percent and that the rollover

or the reinvestment in the new business had to have been done

within a certain time frame of the receipt of the proceeds from

the sale.”   We find that the Owens failed to follow the advice of

their adviser with respect to the active business requirement

applicable to J&L Gems and therefore did not act reasonably with

respect to this failure to include these sale proceeds in income.

     We also find that the Owens did not act with good faith with

respect to the section 1045 transaction.   Mr. Owen explained that

it was his vision to build up J&L Gems as he had the Family First
                               - 52 -

Companies; yet even as late as 2 years after the money had been

deposited in the company, J&L Gems had only 16 pieces of jewelry.

Mr. Owen should not in good faith have believed that deferring

income tax under section 1045, by operating a business, merely

involved depositing a large amount of cash in an account.    Nor

could he reasonably believe that using less than 8 percent of

that cash to purchase inventory and selling only a part of what

little inventory he did buy to his friends and coworkers was

sufficient to defer the tax.   Even under Mr. Owen’s understanding

of section 1045, that he had “to operate the business” in good

faith and reasonably, he failed to meet that requirement.

Accordingly, the Owens are liable for the section 6662(a)

accuracy-related penalty with respect to the underpayment

relating to sale proceeds of FFAEP.

     C.   $75,000 Marketing Allowance in 2003

     The Owens failed to include $75,000 in income from American

Investor Life for the 2003 tax year.    As early as the third or

fourth quarter of 2002, Mr. Fogt advised the Owens that the

assignment of income to J&L Owen may not have been proper.    At

this time Mr. Owen had at least been warned that it would be

unlikely that he would be permitted to indefinitely bifurcate his

compensation from the Family First Companies.    He was certainly

aware of this fact, as to the 2003 payments, by April 2003 when

J&L Owen was required to return $133,269.22 received in the
                             - 53 -

beginning of the 2003 calendar year so that the money could be

paid to Mr. Owen as wage income.    At this time Mr. Owen knew that

he would not receive any of the compensation related to his

salary as consulting fees paid to J&L Owen.   He had clearly been

put on notice that this income was to be included in his personal

income, and therefore we do not find that the Owens acted in good

faith or with reasonable cause in 2003.   They are liable for the

section 6662(a) accuracy-related penalty as applicable to the

underpayment relating to the $75,000 paid in 2003.

     D.   $40,070.86 Commission Income in 2003

     The assignment of the commission income of $40,070.86 to J&L

Owen failed the second prong of the Johnson control test.

Consequently, the Owens could not assign this income to J&L Owen

and must include it in their 2003 taxable income.    The Owens are

not excused under section 6664(c)(1) with respect to the section

6662(a) accuracy-related penalty.   They did not act with

reasonable cause or good faith with respect to this income

because they ignored the lack of a contract or other indicia of

J&L Owen’s right to control the personal services of Mr. Owen.

     E.   $322,375.27 Management Incentive Bonus in 2003

     Because we found that Mr. Owen was paid the MIB in his role

as an employee, the Owens must include in income the Management

Incentive Bonus of $322,375.27 from Family First Insurance

Services for the 2003 tax year.    We again find that the Owens are
                               - 54 -

not excused under section 6664(c)(1) with respect to the section

6662(a) accuracy-related penalty because they did not act with

reasonable cause or good faith with respect to this income.      As

discussed above the Owens had been put on clear notice that Mr.

Owen’s compensation could not be bifurcated and that he was to

include his compensation in his personal income.    The Owens’

causing J&L Owen to return the $133,269.22 clearly indicates that

they knew and had acquiesced in the ultimate resolution of this

related issue.

     F.   $1,500,000 Capital Gain in 2003

     The Owens argue that they are not liable for the section

6662(a) penalty because they relied on White Zuckerman’s staff to

accurately prepare their return.    We conclude that the Owens did

not rely in good faith on their accountants’ advice because their

reporting of this payment was oral and was long before the return

was prepared.    Further, they did not carefully examine their

return before it was submitted to the IRS, and this standing

alone, given the material amount involved, would trigger the

penalty under these facts.   See Woodsum v. Commissioner, 136 T.C.
584, 595 (2011) (“In signing the return thus erroneously

prepared, petitioners were not deliberately following substantive

professional advice; they were instead unwittingly (they contend)

perpetuating a clerical mistake.    The defense of reliance on

professional advice has no application here.”); Neonatology
                               - 55 -

Associates, P.A. v. Commissioner, 115 T.C. at 99.    Although the

Owens attempted to convince the Court at trial that they were

simply unsophisticated taxpayers at the mercy of their

accountants, we find this extremely hard to accept given that Mr.

Owen with Mr. Michaels built a company from four people into one

that garnered over $7,500,000 when it was sold.    A cursory glance

at the return would have shown that the amount reported was less

than half of the amount required.

     As a result the Owens failed to ensure that all of their

income items, particularly their taxable capital gains, were

included on the return.   See Metra Chem Corp. v. Commissioner, 88

T.C. at 662-663; Magill v. Commissioner, 70 T.C. at 479-480.       The

Owens’ unconditional reliance on their accountants does not, on

these facts, constitute reasonable good-faith reliance and does

not excuse their failure to closely examine their return.    The

Owens’ reliance defense is also undercut by the fact that they

did not provide Mr. Mogab with the necessary written

documentation regarding the additional income from the sale of

the Family First Companies.    See Neonatology Associates, P.A. v.

Commissioner, supra at 99 (second prong).    The Owens have not

demonstrated good faith and reasonable cause for their

underpayment.   Accordingly, they are liable for the section

6662(a) accuracy-related penalty on the underpayment relating to

the $1,500,000 adjustment.    The Owens are also liable for any
                              - 56 -

penalties related to their concessions that have not been

specifically discussed.   See sec. 6662(a) and (b)(1) and (2).

     The Court has considered all of petitioners’ and

respondent’s contentions, arguments, requests, and statements.

To the extent not discussed herein, we conclude that they are

meritless, moot, or irrelevant.

     To reflect the foregoing,


                                         Decisions will be entered

                                    under Rule 155.